DETAILED ACTION
This Office Action is in response to the application filed on 10 May 2019.
Claims 11 and 14-17 are presented for examination.
Claim 11 is amended.
Claims 1-10 and 12-13 are canceled.
Claims 14-17 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 8 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 13 August 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 10 May 2019 are accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hao Tan on 18 March 2021.

The application has been amended as follows: 
Communication Method and Device for Indicating an Operating Frequency Range

Allowable Subject Matter
Claims 11 and 14-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
(i) Claims 11 and 14-17 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 11 and 14-17 … wherein the second bandwidth information is used to indicate an operating frequency range supported by the UE during carrier aggregation, and the target base station refers to a base station that an operating frequency range supported thereby during carrier aggregation has a relatively larger intersection with the operating frequency range supported by the UE during carrier aggregation … in combination with other limitations recited as specified in claims 11 and 14-17.

Note that the first closest prior art Liang et al (CN 101873648), hereinafter Liang, discloses a communication device (see page 9, paragraph 71; a communication device/terminal), comprising:
a processor (see page 9, paragraph 71; a processor/terminal contains a processor); and 
a memory for storing a processor-executable instruction (see page 9, paragraph 71; a memory/(terminal contains a memory) for storing a processor-executable instruction/terminal contains processor-executable instruction), wherein the processor is configured to: 
acquire system information of a base station (see Figure 2, step S201 and page 20, paragraph 165; acquire/(the base station broadcasts) system/system information/information of a base station/base station), wherein the system information comprises first bandwidth information of the base station (see Figure 2, step 201 and see page 20, paragraphs 166-167 and page 21, paragraph 169 and  page 22, paragraphs 176-177; wherein the system/system information/information 
send a connection request to the target base station (see Figure 2, step S202 and paragraph 178; send/(receive from the terminal) a/a connection/service request/request to the target base station/base station)
However, Liang fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art Bienas et al. (US 2012/0071200 A1), hereinafter “Bienas”, discloses acquire system information of a plurality of base stations (see Figure 6, step 601 and page 4, paragraph 74; acquire system information/information of a/a plurality/plurality of base/base stations/stations),
select a target base station from the plurality of base stations based on a plurality of pieces of information (see Figure 6, step 602 and page 4, paragraph 75; select/selected a target base/base station/station from the plurality/plurality of base/base stations/stations based on a plurality of pieces of information/information),
However, Bienas fails to disclose or render obvious the above italic limitations as claimed.

Note that the third closest prior art Queseth et al. (US 2012/0176958 A1), hereinafter “Queseth”, discloses indicates an operating frequency range supported by the base station during carrier aggregation (see paragraphs 10-11 and 15; indicates/(specified for the BS) an operating/operating frequency/frequency 

Thus, Liang, Bienas and Queseth taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al (US 2012/0083309 A1) discloses Apparatus and Method for Transmitting Control Information for Power Coordination In Multiple Component Carrier System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469